                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA,                       )
                                                   )
                 Plaintiff,                        )
                                                   )
   v.                                              )      No.:    3:11-CR-52-TAV-DCP-1
                                                   )              3:17-CR-37-TAV-DCP-11
   RONNIE ROGERS,                                  )
                                                   )
                 Defendant.                        )


                          MEMORANDUM OPINION AND ORDER

          This matter is before the Court on defendant’s pro se motions for compassionate

   release [Case No. 3:11-CR-52, Doc. 51; Case No. 3:17-CR-37, Doc. 670] and motion to

   appoint counsel [Case No. 3:11-CR-52, Doc. 52].1 Defendant has also filed a supplement

   to his motion for compassionate release [Doc. 53]. The United States has filed a response

   [Doc. 55]. The matter is now ripe for adjudication. For the reasons set forth more fully

   below, defendant’s motion to appoint counsel will be DENIED as moot and his motions

   for compassionate release will be DENIED.

   I.     Background

          On April 5, 2018, defendant pleaded guilty to conspiracy to distribute and possess

   with intent to distribute five (5) kilograms or more of cocaine in violation of 21 U.S.C.

   §§ 846, 841(a)(1) and 841(b)(1)(A) [Case No. 3:17-CR-37, Docs. 262, 277]. Defendant



          1
              Further references to the docket will be to pleadings filed in Case No. 3:11-CR-52. In
   the event that the Court does need to refer to a document filed in Case No. 3:17-CR-37, it will
   identify the document as such.



Case 3:17-cr-00037-TAV-DCP Document 711 Filed 08/05/21 Page 1 of 8 PageID #: 11752
   also admitted guilt to violating his conditions of supervised release [Doc. 50]. Defendant

   was sentenced to 28 months’ imprisonment for violating his conditions of supervised

   release [Doc. 50]. For his conviction in the 2017 case, defendant was sentenced to

   103 months’ imprisonment, to be served consecutive to the 28-month sentence, to be

   followed by five (5) years of supervised release [Case No. 3:17-CR-37, Doc. 538]. Thus,

   between the two judgments, defendant was sentenced to a total term of imprisonment of

   131 months.

         Defendant is housed at FCI Talladega, which currently has zero (0) active cases of

   COVID-19 amongst the inmates, two (2) active cases amongst the staff, and 129 staff and

   585 inmates have been vaccinated against COVID-19. COVID-19 Cases, Federal Bureau

   of Prisons, https://www.bop.gov/coronavirus/ (last visited August 4, 2021). Defendant is

   sixty-seven (67) years old and medical records establish that he suffers from, among other

   ailments, hyperlipidemia, sleep apnea, hypertension, and GERD [Doc. 51, pp. 40-41].

   Defendant received his second dose of the Pfizer COVID-19 vaccine on February 24, 2021

   [Doc. 56]. Defendant is scheduled for release on February 11, 2027. Inmate Locator,

   Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited August 4, 2021).

   II.   Legal Standard

         A court generally lacks “the authority to change or modify [a sentence, once

   imposed,] unless such authority is expressly granted by statute.”       United States v.

   Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323,

   326 (6th Cir. 2010)). The First Step Act of 2018’s amendment of § 3582(c)(1)(A) revised

                                               2


Case 3:17-cr-00037-TAV-DCP Document 711 Filed 08/05/21 Page 2 of 8 PageID #: 11753
   one such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239

   (2018). Prior to the First Step Act, a district court could grant relief under § 3582(c)(1)(A)

   only on motion of the Director of the Bureau of Prisons. Now a court may modify a

   defendant’s sentence upon a motion by a defendant if the defendant has exhausted all

   administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

   defendant’s behalf or after the lapse of thirty (30) days from the receipt of such a request

   by the warden of the defendant’s facility, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).

          If defendant surmounts this preliminary hurdle, the Court may grant a sentence

   reduction “after considering the factors set forth in section 3553(a) to the extent that they

   are applicable” if it finds:

          (i) extraordinary and compelling reasons warrant such a reduction; or

          (ii) the defendant is at least 70 years of age, has served at least 30 years in
          prison, pursuant to a sentence imposed under section 3559(c), for the offense
          or offenses for which the defendant is currently imprisoned, and a
          determination has been made by the Director of the Bureau of Prisons that
          the defendant is not a danger to the safety of any other person or the
          community, as provided under section 3142(g);

          and that such a reduction is consistent with applicable policy statements
          issued by the Sentencing Commission . . . .

   Id.

          If the exhaustion requirement is satisfied, courts must then follow the statute's three-

   step test:

          At step one, a court must “find[ ]” whether “extraordinary and compelling
          reasons warrant” a sentence reduction. At step two, a court must “find[ ]”
          whether “such a reduction is consistent with applicable policy statements
          issued by the Sentencing Commission.” The Commission’s policy statement
                                                 3


Case 3:17-cr-00037-TAV-DCP Document 711 Filed 08/05/21 Page 3 of 8 PageID #: 11754
          on compassionate release resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is
          still “applicable,” courts must “follow the Commission’s instructions in
          [§ 1B1.13] to determine the prisoner's eligibility for a sentence modification
          and the extent of the reduction authorized.” At step three, “§ 3582(c)[(1)(A)]
          instructs a court to consider any applicable § 3553(a) factors and determine
          whether, in its discretion, the reduction authorized by [steps one and two] is
          warranted in whole or in part under the particular circumstances of the case.”

   United States v. Jones, 980 F.3d 1098, 1107-08 (6th Cir. 2020) (internal citations omitted).

   “In cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

   compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry

   and have full discretion to define ‘extraordinary and compelling’ without consulting the

   policy statement § 1B1.13.” Id. at 1111. In considering a compassionate release motion,

   “district courts may deny compassionate release motions when any of the three

   prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others”

   but must “address all three steps” if granting such a motion. United States v. Elias,

   984 F.3d 516, 519 (6th Cir. 2021).

   III.   Analysis

          A.     Section 3582(c)(1)(A)’s Preliminary Threshold to Relief: Exhaustion

          The Court examines first whether defendant has satisfied § 3582(c)(1)(A)’s

   exhaustion requirement, which is a mandatory prerequisite to consideration of a

   compassionate release request on the merits. United States v. Alam, 960 F.3d 831, 833–34

   (6th Cir. 2020). “When ‘properly invoked,’ mandatory claim-processing rules ‘must be

   enforced.’” Id. at 834 (quoting Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct.




                                                4


Case 3:17-cr-00037-TAV-DCP Document 711 Filed 08/05/21 Page 4 of 8 PageID #: 11755
   13, 17 (2017)). The only exceptions to such a mandatory claim-processing rule are waiver

   and forfeiture. Id. (citing United States v. Cotton, 535 U.S. 625, 630 (2002)).

          The United States concedes that defendant has satisfied the exhaustion requirement

   [Doc. 55]. Thus, the Court may consider the merits of defendant’s request.

          B.     § 3553(a) factors

          As noted above, the Court need not consider all three statutory prerequisites if any

   one would serve as a basis for denial. Elias, 984 F.3d at 519. In this instance, the § 3553(a)

   factors weigh against compassionate release, so the Court need not address whether

   defendant has satisfied the extraordinary and compelling reasons prong of the analysis.

   “§ 3582(c)[(1)(A)] instructs a court to consider any applicable § 3553(a) factors and

   determine whether, in its discretion, the reduction authorized by [steps one and two] is

   warranted in whole or in part under the particular circumstances of the case.” United States

   v. Jones, 980 F.3d 1098, 1108 (6th Cir. 2020) (internal citations omitted).              The

   “overarching” inquiry under § 3553(a) is whether the sentence imposed is “sufficient, but

   not greater than necessary, to comply with the purposes” outlined in § 3553(a)

   paragraph (2). § 3553(a); see also Pepper v. United States, 526 U.S. 476, 491 (2011). To

   this end, § 3553(a) directs the Court to consider the nature and circumstances of the

   offense, the history and characteristics of the defendant, the need for the sentence imposed,

   the kinds of sentences available, the applicable guideline range, any pertinent policy

   statement, the need to avoid unwarranted sentencing disparities, and the need to provide

   restitution to any victims. § 3553(a); see also Pepper, 526 U.S. at 491.

                                                 5


Case 3:17-cr-00037-TAV-DCP Document 711 Filed 08/05/21 Page 5 of 8 PageID #: 11756
          The Court begins with the criminal conduct at issue in this case. The Presentence

   Investigation Report (“PSR”) states that:

          [b]eginning in 2016, the defendant entered into a cocaine distribution
          conspiracy, which existed in the Eastern District of Tennessee, and
          elsewhere. The defendant would purchase 2 ounces of cocaine twice a week
          from [a codefendant]. On April 4, 2017, the defendant was stopped in
          Cleveland, Tennessee, with 7 grams of crack cocaine and $2,800 in cash. In
          total, the defendant purchased 2 to 3 kilograms of powder cocaine from [a
          codefendant] for resale. Based on his personal involvement and role in this
          conspiracy, the defendant agrees to be held responsible for a base offense
          level 26.

   [Case No. 3:17-CR-37, Doc. 340, ¶¶ 12-14]. The Court finds that this was a serious offense

   involving a substantial quantity of cocaine.

          Nor was this defendant’s first drug conviction. Defendant’s PSR sets forth that he

   qualified as a career offender [Id. at ¶ 69], and his past convictions include, among other

   things, an assault conviction, multiple drug possession and trafficking convictions, and

   numerous theft, burglary, and forgery convictions [Id. at ¶¶ 38-65]. Defendant also has an

   extensive history of violating probation/supervised release, including violating the

   conditions of release in Case No. 3:11-CR-52 [Id. at ¶¶ 43, 50, 62, 64, 65]. The fact that

   defendant has a history of probation violation calls into question whether he would abide

   by his conditions of supervised release if his motion were granted.

          The Court took all of this information, as well as all the other evidence of record,

   into account in fashioning a sentence which was sufficient, but not greater than necessary,

   to reflect, among other things, the serious nature of the offense, the need to promote respect

   for the law and provide just punishment, the need for adequate deterrence both as to this

                                                  6


Case 3:17-cr-00037-TAV-DCP Document 711 Filed 08/05/21 Page 6 of 8 PageID #: 11757
   defendant and to the public at large, and to protect the public from further crimes by this

   defendant. Taking all relevant evidence and the entire record into account, the Court

   imposed a total sentence of 131 months [Doc. 50; Case No. 3:17-CR-37, Doc. 538].

          Considering good credit time, defendant is due to be released February 11, 2027,

   leaving defendant with approximately 66 months left to serve. The Sixth Circuit has ruled

   that courts may consider the amount of time a defendant has served when ruling on a

   motion for compassionate release. See United States v. Kincaid, 802 F. App’x 187, 188

   (6th Cir. 2020) (“[T]he need to provide just punishment, the need to reflect the seriousness

   of the offense, and the need to promote respect for the law permit the court to consider the

   amount of time served in determining whether a sentence modification is appropriate.”).

   The Court notes that defendant has only served approximately half of the imposed sentence

   and finds that the interests of just punishment, adequate deterrence, and protection of the

   public weigh against defendant’s request for compassionate release given the percentage

   of his sentence which remains to be served.

          The Court is aware of defendant’s medical condition, and the risk that the ongoing

   pandemic poses especially to those with certain health conditions. That risk however is

   somewhat lessoned by the fact the Bureau of Prisons has begun vaccinating inmates against

   COVID-19, and, as the Court noted above, 585 inmates at the facility where defendant is

   housed have already been vaccinated. In addition, defendant has also been vaccinated.

   The Court in no way diminishes the risk COVID-19 continues to present, but the Court

   must still balance the § 3553(a) factors against all other relevant evidence.

                                                 7


Case 3:17-cr-00037-TAV-DCP Document 711 Filed 08/05/21 Page 7 of 8 PageID #: 11758
          After considering all of the above, the Court finds that the sentencing factors weigh

   against compassionate release. In reaching this decision, the Court has considered the

   parties’ filings, the PSR, the § 3553(a) factors and other relevant law, and the record as a

   whole. While the Court notes defendant’s medical conditions, that is only part of the

   compassionate release calculus. On the record before the Court, the sentencing factors

   weigh against early release, and defendant’s motions for compassionate release will be

   DENIED.

   IV.    Request to Appoint Counsel

          Defendant also asks the Court to appoint counsel to assist him with compassionate

   release litigation [Doc. 52]. The Court notes that Standing Order 21-09 appoints Federal

   Defender Services of East Tennessee (“FDSET”) to assist defendants, in appropriate cases,

   with compassionate release motions. In light of that fact, defendant’s motion to appoint

   counsel will be DENIED as moot.

   V.     Conclusion

          Accordingly, for the reasons set forth more fully above, defendant’s motion to

   appoint counsel [Case No. 3:11-CR-52, Doc. 52] is DENIED as moot and his motions for

   compassionate release [Case No. 3:11-CR-52, Doc. 51; Case No. 3:17-CR-37, Doc. 670]

   are DENIED.

          IT IS SO ORDERED.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE

                                                8


Case 3:17-cr-00037-TAV-DCP Document 711 Filed 08/05/21 Page 8 of 8 PageID #: 11759
